Citation Nr: 1214980	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-42 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1943 to April 1946.  He died in February 2008.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As a final introductory matter, it does not appear that the following issue has been addressed by the RO. The Veteran's representative has repeatedly stated that the she submitted a Substantive Appeal in October 2010 in reference to the Appellant's claim for accrued benefits.  However, both the Veteran's claims file and Virtual VA do not contain a substantive appeal for this issue.  Therefore, the Board does not have jurisdiction over this issue, and therefore, it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

 Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The appellant seeks service connection for the cause of the Veteran's death.  The appellant's main contention is that the Veteran's service-connected residuals of a fracture of the left great toe with chronic osteomyelitis caused a circulatory disability, which ultimately caused his death.  The record reflects that the Veteran died on February [redacted], 2008.  The Veteran's death certificate indicated that the cause of the Veteran's death was a cardio pulmonary arrest, due to, or as a consequence of, congestive heart failure and ischemic heart disease. 

At the time of the Veteran's death, he was service-connected for residuals of a fracture of the left great toe with chronic osteomyelitis at a 20 percent evaluation, tinnitus at a 10 percent evaluation, and bilateral hearing loss at a noncompensable evaluation.  These evaluations combined to a 30 percent disability rating, effective December 2001.  The primary issue in this case is whether the Veteran's service-connected residuals of a fracture of the left great toe with chronic osteomyelitis was a principle or contributory cause of his death.  

On July 8, 2011, the Board requested a medical opinion concerning the issue on appeal, to include service connection for the cause of the Veteran's death.  An expert opinion letter from a Cardiovascular Surgeon was received by the Board in September 2011.  The Board found that in rendering this opinion, the specialist did not specifically discuss the multiple conflicting VA and private opinions addressing the Veteran's in-service toe injury and the residuals thereof.  Additionally, the appellant's representative submitted a November 2011 statement and a subsequent article titled Peripheral Vascular Injuries.  Therefore, a review and discussion of the previously noted evidence was necessary in order to make a decision with respect to the issue on appeal. 

Subsequently, a December 2011 request was sent to the original Cardiovascular Surgeon to address specific questions that were raised with respect to service connection for the cause of the Veteran's death and to submit an addendum report.  While the Cardiovascular Surgeon submitted an additional expert opinion letter in January 2012, it is not adequate for rating purposes.  In particular, the expert did not specifically address all the medical evidence in the claims file that the Board requested.  Additionally, when asked to render an opinion in regard to the appellant's contentions, the expert provided links to medical articles and asked the Board to review them.  However, while these articles can be read, the Board does not have the medical expertise to give a medical conclusion.   Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Without further clarification, the Board is without medical expertise to determine the whether the Veteran's service-connected residuals of a fracture of the left great toe with chronic osteomyelitis contributed substantially or materially to the Veteran's death; combined to cause death; and/or aided or lent assistance to the production of death. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a VA medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1) The AMC should refer the claims file to a Cardiologist for the purpose of providing an opinion as to the cause of the Veteran's death.  

A. The specialist should state whether it is it at least as likely as not that the Veteran's service connected residuals of a fracture of the left great toe with chronic osteomyelitis:

a. contributed substantially or materially to the Veteran's death; 

b. combined to cause death; and/or 

c. Aided or lent assistance to the production of death?  

B. The specialist should specifically address the Veteran's wife's contentions regarding a relationship between the Veterans in-service left great toe injury with chronic osteomyelitis, his subsequent development of a circulatory problem, and his ultimate cause of death.  

C. Additionally, specialist should discuss whether there is any medical literature supporting a relationship between osteomyelitis and cardio pulmonary arrest, congestive heart failure, or ischemic heart disease.  

D. Furthermore, reconcile any findings or opinions with the May 1988, January 1991, October 1997, January 2001, May 2006 private medical records and opinions, and the June 2005 Biomechanics and Accident Reconstruction report.

E. Moreover, reconcile any findings or opinions with the January 1991, October 2005, and March 1998 VA examination reports, and the November 2000 medical opinion.  Additionally, review and discuss the September 2011 and January 2012 VHA expert opinion letters. 

F. Lastly, the specialist should review and discuss the recently submitted November 2011 representative's statement and subsequent article titled Peripheral Vascular Injuries. 

The complete rationale for all conclusions reached (to include citation, as necessary, to specific evidence in the record, etc) should be set forth.

2) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
		
3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



